Citation Nr: 1739782	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to in-service exposure to chemical warfare materials (CWM) and ionizing radiation.

2.  Entitlement to service connection for a nerve disability of the upper and lower extremities, to include as due to in-service exposure to CWM and ionizing radiation. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issues on appeal were initially before the Board in June 2015, at which time they were remanded for additional development.  The Board denied both claims in December 2016.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denial in a June 2017 order granting a joint motion for partial remand (JMPR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In vacating the Board's December 2016 denial, the June 2017 JMPR identified deficiencies in the February 2016 VA examinations and instructed that a new opinion or examination be given for the Veteran's claimed disabilities.  

As to the claimed lung disability, the JMPR notes that the examination report stated that alternative etiologies for the Veteran's renal condition are the most likely explanation for any lung symptomatology.  The rationale for the lung disability also referenced the Veteran's nerve disabilities without explaining any relationship between the two.  On remand, the examiner should provide clarification to explain whether this was a typographical error or whether there is a relationship between the Veteran's lung disability and his renal and nerve disabilities.  The examiner should precisely identify the alternative etiologies of the lung disability referenced in the February 2016 rationale.

Also as to the claimed lung disability, the JMPR instructs the Board to provide a discussion of the existence of lung biopsy data in the record and whether such a biopsy need be performed under Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  As there is no record evidence of a lung biopsy, the Board requests the examiner to provide an opinion as whether the Veteran's symptoms indicate that a lung biopsy should be performed.

As to the claimed nerve disability, the February 2016 examination report lists the possible etiologies of peripheral neuropathy which had been ruled out by the Veteran's private neurologist and also identifies the etiologies that the neurologist identified as probable causes.  The JMPR interprets the report's subsequent statement that "alternative etiologies" are the most likely explanation for the Veteran's nerve symptomatology and disability as insufficiently stating which alternative etiologies the examiner is referencing.  On remand, the examiner should provide clarification to identify the specific alternative etiologies that are the most likely explanation for the Veteran's disability.  

The Board notes that the JMPR also instructs the examiner on remand to provide an etiology for any radiculopathy which may be causing nerve symptoms.  This instruction is perplexing, as the examiner explicitly and repeatedly refers to "lumbar radiculopathy" as the potential etiology, and both the JMPR and the Court's order granting the JMPR explicitly dismiss any appeal regarding the Board's December 2016 final denial of service connection for a lumbar disorder.  The Board can only assume that the JMPR is instructing the examiner on remand to state that lumbar radiculopathy is by definition part and parcel of the lumbar spine disorder for which service connection has been denied.

Also as to the claimed nerve disability, the JMPR instructs the Board to address the possibility of a relationship between the Veteran's claimed nerve disability and his service-connected left foot disability.  As such, the Board will request a specific opinion from the examiner on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Return the claims file to the examiner who conducted the February 2016 VA examinations, if available.  Otherwise seek opinions from an examiner or examiners with appropriate expertise.  New examinations may be scheduled if the examiner deems it necessary.    

a.) With regard to the Veteran's claimed lung disability, the examiner should discuss whether his symptoms indicate that a lung biopsy should be performed.  If the symptoms do not indicate a biopsy, the examiner should explain why.  If the symptoms do indicate a biopsy, then the Veteran shall be informed of the necessity of this procedure; and arrangements shall be made to perform a biopsy, assuming the Veteran agrees to undergo such procedure. 

b.) After the above is resolved, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's lung disability is related to in-service exposure to chemical warfare materials or radiation.  In so doing, the examiner should provide clarification to explain whether the statements in the February 2016 VA examination report relating the lung disability to renal and nerve disabilities were a typographical error, or whether there is a relationship between the Veteran's lung disability and his renal and nerve disabilities.  Additionally, the examiner should precisely identify the alternative etiologies of the lung disability referenced in the February 2016 rationale.

c.) With regard to the Veteran's claimed nerve disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's nerve disorder, neuropathy, and radiculopathy are related to in-service exposure to chemical warfare materials or radiation.  In so doing, the examiner should provide clarification to the February 2016 VA examination report to identify the specific alternative etiologies that are the most likely explanation for the Veteran's disability.  If lumbar radiculopathy is considered a likely etiology, the examiner should further explain the etiology of lumbar radiculopathy, including an explicit statement as to whether or not it is part of the lumbar spine disability for which the Board denied service connection in December 2016.

d.) Also with regard to the Veteran's claimed nerve disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's nerve disorder, neuropathy, and radiculopathy are related to his service-connected left foot disability.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


